USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 1 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 2 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 3 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 4 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 5 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 6 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 7 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 8 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 9 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 10 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 11 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 12 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 13 of 14
USDC IN/ND case 2:13-cv-00318-JPK document 184 filed 08/16/19 page 14 of 14
